                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7    U.S. BANK TRUST, N.A.,                                   Case No. 2:17-CV-1753 JCM (CWH)
                 8                                             Plaintiff(s),            AMENDED ORDER
                 9            v.
               10     SFR INVESTMENTS POOL 1, LLC,
               11                                           Defendant(s).
               12
               13            Presently before the court is the matter of U.S. Bank Trust, N.A. v. SFR Investments Pool
               14     1, LLC, case number 2:17-cv-01753-JCM-CWH. U.S. Bank Trust, N.A.’s (“plaintiff”) moved for
               15     release of cash deposit. (ECF No. 23). Plaintiff deposited $500 with the court and filed its
               16     certificate of cash deposit that on August 1, 2017. (ECF No. 10). The parties settled their dispute
               17     and this court granted the parties’ stipulation of dismissal on November 7, 2017. (ECF Nos. 21;
               18     22).
               19            Accordingly,
               20            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s $500 bond plus
               21     accrued interest be released to plaintiff.
               22            DATED February 27, 2020.
               23
                                                                      __________________________________________
               24                                                     UNITED STATES DISTRICT JUDGE

               25
               26
               27
               28

James C. Mahan
U.S. District Judge
